

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 18, 2010, by and among Bridge Capital Holdings, a bank holding
company and corporation organized in the State of California (the “Company”),
and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser, relating to the
potential purchase of shares of Common Stock (the “Purchase Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1.           Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
a.           “1933 Act” means the Securities Act of 1933, as amended.
 
b.           “1934 Act” means the Exchange Act of 1934, as amended.
 
c.           “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
d.           “Agreement” has the meaning set forth in the recitals.
 
e.           “Blue Sky Filing” has the meaning set forth in Section 6(a).
 
f.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the State of California or City of New
York are authorized or required by law to remain closed.
 
g.           “Claims” has the meaning set forth in Section 6(a).
 
h.           “Common Shares” means those shares of the Company’s common stock,
no par value, purchased by the Purchasers from the Company under the Purchase
Agreement.
 
i.            “Common Stock” means the Company’s common stock, no par value.
 
j.           “Company” has the meaning set forth in the recitals and includes
the Company’s successors by merger, acquisition, reorganization or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

k.          “Effective Date” means the date a Registration Statement is declared
effective by the SEC.
 
l.           “Effectiveness Deadline” means the date that is 60 days after the
date of the Filing Deadline or, if the SEC staff reviews or provides comments on
the applicable Registration Statement, 90 days after the date of the Filing
Deadline.
 
m.          “Event” has the meaning set forth in Section 2(a)(i).
 
n.           “Event Date” has the meaning set forth in Section 2(a)(i).
 
o.           “Filing Deadline” has   the meaning set forth in Section 2(a)(i).
 
p.           “Grace Period” has the meaning set forth in Section 3(o).
 
q.           “Indemnified Damages” has the meaning set forth in Section 6(a).
 
r.           “Indemnified Party” has the meaning set forth in Section 6(b).
 
s.           “Indemnified Person” has the meaning set forth in Section 6(a).
 
t.           “Initial Registration Statement” has the meaning set forth in
Section 2(a)(i).
 
u.           “Legal Counsel” has the meaning set forth in Section 3(c).
 
v.           “Liquidated Damages” has the meaning set forth in Section 2(a)(i).
 
w.           New Registration Statement has the meaning set forth in Section
2(a)(i).
 
x.           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
y.           “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
z.           “Purchaser” means a Purchaser or any transferee or assignee thereof
to whom a Purchaser assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 8
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 8.

 
 

--------------------------------------------------------------------------------

 

aa.         “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.
 
bb.         “Registrable Securities” means all of the Common Shares and any
securities issued or distributed or issuable in respect thereof by way of a
stock split, dividend or other distribution or in connection with a combination
of shares, recapitalization, merger consolidation or other reorganization  or
similar event with respect to the Common Shares; provided, that Common Shares
shall cease to be Registrable Securities upon the earliest to occur of the
following: (A) a sale pursuant to a Registration Statement or Rule 144 under the
1933 Act (in which case, only such security sold shall cease to be a Registrable
Security); (B) if such Common Shares are distributed pursuant to Rule 144 or
become eligible for sale under Rule 144, without the requirement for the Company
to be in compliance with the current public information required under Rule
144(c)(1) (or Rule 144(i)(2), if applicable) and without volume or manner of
sale restrictions by Purchasers who are not Affiliates of the Company; (C) if
such Common Shares have ceased to be outstanding; or (D) if such Common Shares
have been sold in a private transaction in which the Purchaser’s rights under
this Agreement have not been assigned to the transferee.
 
cc.          “Registration Period” has the meaning set forth in Section 3(a).
 
dd.        “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.
 
ee.         “Required Holders” means the holders of at least a 25% of the
Registrable Securities.
 
ff.          “Rule 144” means Rule 144 under the 1933 Act as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC having substantially the same effect as such Rule.
 
gg.        “Rule 415” means Rule 415 under the 1933 Act as such Rule may be
amended from time to time, or any successor rule providing for offering
securities on a continuous or delayed basis.
 
hh.        “Rule 424” means Rule 424 under the 1933 Act as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC having substantially the same effect as such Rule.
 
ii.          “SEC” means the United States Securities and Exchange Commission.
 
jj.          “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the SEC staff and (ii) the 1933
Act.
 
kk.        “Selling Expenses” means all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any holder of Registrable
Securities, except for the fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 5.

 
 

--------------------------------------------------------------------------------

 

ll.           “Violations” has the meaning set forth in Section 6(a).
 
2.           Registration.
 
a.           Mandatory Registration.
 
(i)           The Company agrees to file with the SEC a Registration Statement
under the 1933 Act on Form S-3 no later than March 31, 2011 (the “Filing
Deadline”) covering the offer and resale of all of the Registrable Securities on
a continuous basis pursuant to Rule 415 (the “Initial Registration Statement”). 
The Company shall use commercially reasonable efforts to have the Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Effectiveness Deadline. By 9:30 am on the Business Day following
the Effective Date, the Company shall file with the SEC in accordance with Rule
424, the final prospectus to be used in connection with sales pursuant to such
Registration Statement.  The Company and each Purchaser hereby acknowledge that
in accordance with Rule 415 or SEC Guidance, the Company may not be allowed to
register all of the Registrable Securities in the Initial Registration
Statement. Notwithstanding the registration obligations set forth in this
Section 2(a)(i), in the event the SEC informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform each of the Purchasers thereof
and use (i) its commercially reasonable efforts to file amendments to the
Initial Registration Statement as required by the SEC or (ii) upon the written
request of the Required Holders, withdraw the Initial Registration Statement and
file a new registration statement (a “New Registration Statement”), in either
case covering the maximum number of Registrable Securities permitted to be
registered by the SEC, on Form S-3 or such other form available to the Company
to register for resale the Registrable Securities as a secondary offering. 
Notwithstanding any other provision of this Agreement and subject to the payment
of Liquidated Damages in Section 2(a)(iv), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities or other shares of Common
Stock permitted to be registered on a particular Registration Statement as a
secondary offering, the number of Registrable Securities or other shares of
Common Stock to be registered on such Registration Statement will be reduced on
a pro rata basis.  In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, if requested by the Required Holders, the Company
will file with the SEC, as promptly as allowed by SEC or SEC Guidance provided
to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to the Company
to register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement.
 
(ii)          Ineligibility for Form S-3. The Initial Registration Statement
shall be on Form S-3.  In the event that Form S-3 is not available for the
registration of the resale of Registrable Securities under the Initial
Registration statement or the New Registration Statement, as the case may be,
the Company shall (i) register the resale of the Registrable Securities on
another appropriate Registration Statement form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of any Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

 
 

--------------------------------------------------------------------------------

 

(iii)           [Reserved].
 
(iv)           Liquidated Damages.  If: (i) the Initial Registration Statement
is not filed with the SEC on or prior to the Filing Deadline, (ii) the Initial
Registration Statement or the New Registration Statement, as applicable, is not
declared effective by the SEC (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, other than as a result of any
open issues arising out of any routine SEC review of 1934 Act filings in effect
as of the date hereof, or (iii) after its Effective Date, (A) such Registration
Statement ceases for any reason (including, without limitation, by reason of a
stop order, or the Company’s failure to update the Registration Statement), to
remain continuously effective as to all Registrable Securities for which it is
required to be effective or (B) the Purchasers are not permitted to utilize the
Prospectus therein to resell such Registrable Securities, in the case of (A) and
(B) other than during a Grace Period or (iv) a Grace Period exceeds the time
periods set forth in the proviso in Section 3(o) (any such failure or breach in
clauses (i) through (iv) above being referred to as an “Event”, and, for
purposes of clauses (i), (ii) or (iii), the date on which such Event occurs, or
for purposes of clause (iv) the date on which such Grace Period is exceeded,
being referred to as an “Event Date”), then, in addition to any other rights the
Purchasers may have hereunder or under applicable law, on each such Event Date
and on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Purchaser that has provided the information specified
in Section 4 within the time period specified in such section, an amount in
cash, as liquidated damages and not as a penalty (“Liquidated Damages”), equal
to 1.0% of the aggregate purchase price paid by such Purchaser pursuant to the
Purchase Agreement for any Registrable Securities held by such Purchaser on the
Event Date.  The parties agree that notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable (i)
if, as of the relevant Event Date, the Registrable Securities may be sold by
non-affiliates without volume or manner of sale restrictions under Rule 144 and
the Company is in compliance with the current public information requirements
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as determined by
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and reasonably acceptable to the Company’s stock transfer agent; (ii)
with respect to any Registrable Securities which the Purchaser elects not to
register on any applicable Registration Statement; and (iii) with respect to any
period after the expiration of the Registration Period (it being understood that
this sentence shall not relieve the Company of any Liquidated Damages accruing
prior to the Registration Period).  If the Company fails to pay any Liquidated
Damages pursuant to this Section 2(c) in full within five (5) Business Days
after the date payable, the Company will pay interest thereon at a rate of 1.0%
per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchaser, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full.  The Liquidated Damages pursuant to the terms hereof shall apply on a
daily pro-rata basis for any portion of a month prior to the cure of an Event,
except in the case of the first Event Date.  The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of a
Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the 33 Act (in which case the Effectiveness Deadline would
be extended with respect to Registrable Securities held by such Purchaser).

 
 

--------------------------------------------------------------------------------

 

b.           Piggy Back Registration Rights.  If, at any time there is not an
effective Registration Statement covering the Registrable Securities, and the
Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Purchasers a written notice of such determination at least
twenty days prior to the filing of any such Registration Statement and shall
automatically include in such Registration Statement all Registrable Securities
for resale and offer on a continuous basis pursuant to Rule 415; provided,
however, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company determines for
any reason not to proceed with such registration, the Company will be relieved
of its obligation to register any Registrable Securities in connection with such
registration, (ii) in case of a determination by the Company to delay
registration of its securities, the Company will be permitted to delay the
registration of Registrable Securities for the same period as the delay in
registering such other securities, (iii) each Purchaser is subject to
confidentiality obligations with respect to any information gained in this
process or any other material non-public information he, she or it obtains, (iv)
each Purchaser is subject to all applicable laws relating to insider trading or
similar restrictions; and (v) if all of the Registrable Securities of the
Purchasers cannot be so included due to Rule 415, then the Company may reduce
the number of the Purchasers’ Registrable Securities covered by such
Registration Statement to the maximum number which would enable the Company to
conduct such offering in accordance with the provisions of Rule 415.  The
Company shall cause any Registration Statement filed under Section 2.a) to be
declared effective under the 1933 Act as promptly as possible after the filing
thereof. By 5:00 p.m. Eastern Time on the business day immediately following the
Effective Date of such Registration Statement, the Company shall file with the
SEC in accordance with Rule 424 under the 1933 Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).
 
c.           Allocation of Registrable Securities; Cut Back. The initial number
of Registrable Securities included in any Registration Statement and any
increase in the number of Registrable Securities included therein shall be
allocated pro rata among the Purchasers according to the total amount of
securities entitled to be included therein owned by each Purchaser or in such
other proportions as shall mutually be agreed to by such Purchasers. In no event
shall the Company include any securities other than Registrable Securities on
any Registration Statement without the prior written consent of the holders of
at least a majority of the Registrable Securities; provided, that to the extent
required by any agreement or covenant of the Company in effect on the date
hereof granting registration rights to any holder of its securities, the Company
may include such securities on any Registration Statement without the consent of
the holders of at least a majority of the Registrable Securities, even if such
inclusion reduces the number of Registrable Securities covered by such
Registration Statement.  In the event all of the Registrable Securities cannot
be included in a Registration Statement under this Section 2 due to Rule 415 or
underwriter cutbacks, then the Company, unless otherwise prohibited by the SEC,
shall cause the Registrable Securities of the Purchasers to be included in such
Registration Statement to be reduced pro rata based on the number of Registrable
Securities held by all of the Purchasers. In the event the Company amends or
reduces the number of Registrable Securities covered by a Registration Statement
pursuant to this Section 2, the Company will use its commercially reasonable
efforts to file with the SEC, as promptly as allowed by the SEC or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
Registration Statements on Form S-3 or, pursuant to Section 2(a)(ii), such other
form available to the Company to register for resale those Registrable
Securities that were not registered for resale on such Registration Statement.

 
 

--------------------------------------------------------------------------------

 

3.           Registration Procedures. At such time as the Company is obligated
to file a Registration Statement with the SEC pursuant to Section 2, the Company
will use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:
 
a.           The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
the Common Stock covered by such Registration Statement cease to be Registrable
Securities or (ii) the date on which each Purchaser shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.
 
b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K or any analogous
report under the 1934 Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

 
 

--------------------------------------------------------------------------------

 

c.           The holders of at least a majority of the Registrable Securities
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Agreement (“Legal Counsel”), as designated by the
holders of at least a majority of the Registrable Securities. The Company and
Legal Counsel shall reasonably cooperate with each other in performing the
Company’s obligations under this Agreement.  The Company shall (A) permit Legal
Counsel to review and comment upon (i) a Registration Statement at least five
(5) Business Days prior to its filing with the SEC and (ii) all amendments and
supplements to all Registration Statements (except for Annual Reports on Form
10-K, and Reports on Form 10-Q and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by the Purchasers, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.
 
d.           The Company shall furnish to the Purchasers, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Purchasers, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchasers may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Purchasers may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Purchasers.
 
e.           The Company shall (i) register and qualify, unless an exemption
from registration and qualification applies, the resale by Purchasers of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and Purchasers of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 
 

--------------------------------------------------------------------------------

 

f.            The Company shall notify Legal Counsel and Purchasers in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(o), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Purchasers (or such other number of copies as
Legal Counsel or Purchasers may reasonably request). The Company shall also
promptly notify Legal Counsel and Purchasers in writing (i) when a prospectus or
any prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and
Purchasers by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
g.           The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and Purchasers of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
h.           The Company shall notify the Purchasers in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(o), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to the Purchasers (or such other number of copies as the Purchasers
may reasonably request).
 
i.            The Company shall promptly notify the Purchasers in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, and when a Registration Statement or any post-effective amendment
has become effective (notification of such effectiveness shall be delivered to
the Purchasers by facsimile on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

 
 

--------------------------------------------------------------------------------

 

j.           The Company shall hold in confidence and not make any disclosure of
information concerning the Purchasers provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Purchaser is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Purchaser and allow such Purchaser, at the Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
k.           The Company shall cooperate with the Purchasers and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Purchasers may
reasonably request and registered in such names as the Purchasers may request.
 
l.            If requested by a Purchaser, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as the Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Purchaser holding any
Registrable Securities.
 
m.          The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
n.           The Company shall  comply with all applicable rules and regulations
of the SEC in connection with any registration hereunder.
 
 
 

--------------------------------------------------------------------------------

 

o.           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Purchasers in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Purchasers) and the date on which the Grace Period
will begin, and (ii) notify the Purchasers in writing of the date on which the
Grace Period ends; and, provided further, that no Grace Period shall exceed
sixty (60) consecutive days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of one hundred twenty
(120) days and the first day of any Grace Period must be at least two (2)
trading days after the last day of any prior Grace Period. For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Purchasers receive the notice referred to in clause (i)
and shall end on and include the later of the date the Purchasers receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Grace Period. Upon expiration of the Grace Period, the Company shall again
be bound by the first sentence of Section 3(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of a Purchaser in connection with any sale of Registrable Securities with
respect to which such Purchaser has entered into a contract for sale, and
delivered a copy of the prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirements exists), prior to the Purchaser’s receipt of the notice of a Grace
Period and for which the Purchaser has not yet settled.
 
4.           Obligations of the Purchasers.
 
a.           At least ten Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Purchaser in
writing of the information the Company requires from such Purchaser if such
Purchaser elects to have any of such Purchaser’s Registrable Securities included
in such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a Purchaser that such
Purchaser shall furnish to the Company, not later than five Business Days after
the date of the Company’s notice, such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.
 
b.           Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.

 
 

--------------------------------------------------------------------------------

 

c.           Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f) (each a “Suspension Notice”), such Purchaser
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement(s) covering such Registrable Securities until such
Purchaser’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of a Purchaser in accordance with the
terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Purchaser has entered into a contract for
sale prior to such Purchaser’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which such Purchaser has not yet settled.  In
any event, the Company shall not be entitled to deliver more than one Suspension
Notice in any one year.
 
d.           Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
5.           Expenses of Registration. All expenses, other than Selling
Expenses, with respect to the registration and disposition of Registrable
Securities including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company and one counsel for the Purchasers, who shall be
selected by the holders of at least a majority of the Registrable Securities
(such fees and disbursements of counsel for the Purchasers shall not exceed
$40,000 with respect to each Registration Statement) shall be paid by the
Company. All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such holder.
 
6.           Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 
 

--------------------------------------------------------------------------------

 

a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Purchaser, the directors,
officers, managers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls each Purchaser within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any amendment thereof or supplement
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or free writing prospectus (as defined in Rule 405 under
the Securities Act) if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): shall not apply to a Claim (a) arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto or
the omission or alleged omission in such written information to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, if such prospectus was timely made available by the Company
pursuant to Section 3(d); (b) to the extent such Claim is based on a failure of
such Indemnified Person to deliver or to cause to be delivered the prospectus
made available by the Company, including a corrected prospectus, if such
prospectus or corrected prospectus was timely made available by the Company
pursuant to Section 3(d); (c) in which amounts are paid in settlement of any
Claim and such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed; (d) in
which such Indemnified Person fails to cease all offers and sales of Registrable
Securities in accordance with Section 4(c) herein; and (e) arising out of or
based upon a breach by such Indemnified Person of such Indemnified Person’s
obligations set forth herein.  This indemnity shall be in addition to any
liability the Company may otherwise have.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Purchasers pursuant to Section 8.  The Company will also indemnify, if
applicable and if requested, underwriters, selling brokers, dealer managers, and
similar securities industry professionals participating in any distribution
pursuant hereto, their officers and directors and each Person if any, who
controls such Persons within the meaning of the 1933 Act or the 1934 Act to the
same extent as provided above with respect to the indemnification of the
Indemnified Persons.

 
 

--------------------------------------------------------------------------------

 

b.           In connection with any Registration Statement in which any
Purchaser is participating, to the fullest extent permitted by law, such
Purchaser agrees to severally and not jointly indemnify, hold harmless and
defend each of its directors, officers, employees, agents and representatives
and each Person, if any, who controls the Company within the meaning of the 1933
Act or the 1934 Act (each, an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
a material fact in a Registration Statement or any amendment thereof or
supplement thereto or in any filing made in connection with a Blue Sky Filing,
or the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus or free writing prospectus (as defined
in Rule 405 under the Securities Act) if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,, in
each case to the extent, and only to the extent, that such untrue statement or
omission of a material fact is contained in any written information furnished to
the Company by such Purchaser expressly for use in connection with such
Registration Statement; and, subject to Section 6(c), such Purchaser will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Purchaser, which consent shall not be
unreasonably withheld or delayed and provided further, that the obligation to
indemnify shall be limited to the net proceeds (after underwriting fees,
commissions or discounts) actually received by such holder from the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Purchasers pursuant to Section 8.
 
c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by holders of at least a majority of the Registrable
Securities. The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or Claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or Claim. The indemnifying
party shall keep the Indemnified Party or Indemnified Person reasonably apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 
 

--------------------------------------------------------------------------------

 

d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.           Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties agree that it
would not be just and equitable if contribution pursuant hereto were determined
by pro rata allocation or by any other method or allocation which does not take
account of the equitable considerations referred to herein.

 
 

--------------------------------------------------------------------------------

 

8.           Assignment of Registration Rights. The rights under this Agreement
shall be automatically assignable by the Purchaser to any transferee of at least
25% of such Purchaser’s Registrable Securities if: (i) the Purchaser agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, contemporaneous with such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) such transfer is
made pursuant to a privately negotiated, non-market disposition of Registrable
Securities and immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act and applicable state securities laws; and (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein.
 
9.           Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
Registrable Securities.  Any amendment or waiver effected in accordance with
this Section 9 shall be binding upon each Purchaser and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Registrable Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.
 
10.         Rule 144 Compliance.  With a view to making available to the holders
of Registrable Securities the benefits of Rule 144 under the Securities Act and
any other rule or regulation of the SEC that may at any time permit a holder to
sell securities of the Company to the public without registration or pursuant to
a registration on Form S-3 (or any successor form), the Company shall:
 
a.            make and keep public information available, as those terms are
understood and defined in Rule 144 at all times;
 
b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act; and
 
c.           furnish to any holder so long as the holder owns Registrable
Securities, promptly upon request, a written statement by the SEC as to its
compliance with the reporting requirements of Rule 144 under the 1933 Act and of
the 1933 Act and the 1934 Act, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed or
furnished by the Company as such holder may reasonably request in connection
with the sale of Registrable Securities without registration.

 
 

--------------------------------------------------------------------------------

 

11.         Preservation of Rights.  The Company shall not, for so long as there
are Registrable Securities, (a) grant any registration rights to third parties
which are more favorable than or inconsistent with the rights granted hereunder,
or (b) enter into any agreement, take any action, or permit any change to occur,
with respect to its securities that violates or subordinates the rights
expressly granted to the holders of Registrable Securities in this Agreement.
 
12.         Miscellaneous.
 
a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.
 
b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), so long as such facsimile is followed by mail delivery of the
same information contained in such facsimile, or (iii) one Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be:
 
If to the Company:
Bridge Capital Holdings

55 Almaden Boulevard
San Jose, California  95113
Attention: Chief Financial Officer
Telephone: (408) 423-8500
Fax:    (408) 423-8520


 
With a copy to:
Bingham McCutchen LLP

Three Embarcadero Center
San Francisco, California  94111
Attention:  James M. Rockett
Telephone: (415) 393-2000
Fax: (415) 393-2286


If to a Purchaser, to the address set forth underneath such Purchaser’s name on
the signature page hereto.
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 
 

--------------------------------------------------------------------------------

 

d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of California, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of San Francisco, State of California for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
e.           This Agreement and the instruments referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.
 
f.            Subject to the requirements of Section 8, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
h.           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
i.            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 
 

--------------------------------------------------------------------------------

 

j.            All consents and other determinations required to be made by any
Purchaser pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the holders of at least a majority of the Registrable
Securities.
 
k.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
l.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
m.          As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful
money of the United States.
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

 
BRIDGE CAPITAL HOLDINGS
       
By: 
  
         
Name:
   
Title:

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

 
NAME OF INVESTING ENTITY
             
AUTHORIZED SIGNATORY
       
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 
 

 
ADDRESS FOR NOTICE
       
c/o:
  
       
Street:
  
       
City/State/Zip: 
  
       
Attention:
  
       
Tel:
  
       
Fax:
  
       
Email:
  


 
 

--------------------------------------------------------------------------------

 
